﻿
As the doors of the General Assembly open on the forty-fifth session, the international community is experiencing a time of great concern and tension as it finds itself on the brink of a confrontation which, if it became a war, would have incalculably harmful effects, a situation which is in contrast with the new spirit of understanding and harmony in which the present session of the General Assembly has opened.
It is in this contest that, with a sincere spirit and will, the delegation of Equatorial Guinea appears before the Assembly in order to join in the efforts already made to confirm and support the ideals and principles of the United Nations Charter that were enshrined 45 years ago. We regard these ideals and principles as the appropriate way to strengthen international peace, security and stability. 
Like previous speakers, I wish sincerely to congratulate the President and say bow pleased we are at his wise, unanimous election to conduct the proceedings of the forty-fifth session. His skill and dedication combined with the ideals and principles of non-alignment that characterise the country he represents, Malta, ensure the best possible treatment of the important end delicate items on our agenda as well as the success of our work.
We also congratulate the members of the General Committee. We know their experience, skill, and spirit of sacrifice will lead us to decisions and resolutions that not only reaffirm the authority of the provisions of the Charter, but also strengthen the machinery of the entire United Nations system to meet our present needs.
To Ambassador Garba of Nigeria and the other members of the General Committee of the forty-fourth session and subsequent special sessions, we extend sincere congratulations for the competence, seriousness and dedication they demonstrated during their term of office.
To the Secretary-General, Mr. Javier Peres de Cuellar, we express profound gratitude for the high sense of responsibility which characterises him as he meets his commitment to enforce the ideals, principles and authority of the United Nations. For the first time in the history of this Organisation, we have had the honour of a visit by the Secretary-General to Equatorial Guinea. This step opens the way to a dialogue which could lead to combined, multilateral efforts for the socio-economic, political and cultural development of Equatorial Guinea. For this gesture, which will be indelible in the minds of the population of Equatorial Guinea, on ¡behalf of His Excellency Obiang-Mguema Mbasogo, President of our Republic, we extend our deepest thanks to the Secretary-General.  
The recent admission of the Principality of Liechtenstein to the international community in also a source of satisfaction because it is the realisation of an ideal expressed 45 years ago.
We also have among us a reunified Yemen, and a reunified Germany. This increases our hope and conviction that we are on the way towards a genuine United Nations m we distance ourselves from those outdated behaviours enshrined in treaties and conventions that disregarded the dignity and rights of the person and of the family.
In this contest, and in this direction, Equatorial Guinea is pleased at the beginning of a high-level dialogue, the first in approximately 40 years, between North and South Korea with a view to the country's reunification. We hope that in the framework of this necessary and important dialogue, whose common denominator is unification - the expression of the Korean nation - all aspects will be raised and decided through agreement and without foreign intervention until we have the opportunity to see the Korean people wall represented here in the world Organisation.
Equatorial Guinea is pleased to see the end of the cold war, characterised by the rapprochement between the two super-Powers and the sequel of changes in the course of history, which opens up new horizons of peace, understanding and co-operation on the basis of the principles of freedom and independence.
While we commend the achievements just mentioned - the emergence of the winds of democratic change in Eastern Europe and in Central America, and other changes that have an effect on the complete application of the principle of self-determination and independence of peoples - some clarifications are necessary.
In South Africa, the release of Nelson Mandela has not meant the dismantling of the system of apartheid.
The much-desired and urgent solution to the crisis in the Persian Gulf and the recovery of the State of Kuwait must not overshadow the urgent need to find a fair solution to the Palestinian problem. Equatorial Guinea, while it supports and reaffirms the right of Israel to exist within secure and internationally-recognised borders, regrets having to note that the territories of certain Arab countries, which have the same right to a free and independent existence, remain occupied by Israel, and that the people of Palestine remain homeless. We continue to believe that as long as occupation by force of arms persist in that part of the world it will be difficult to see peace on the horizon for the populations of that region so long afflicted by the horrors of war.
In open and flagrant violation of the principles of the Charter of the United Nations, of international law and of International conventions whose provisions have been implemented by the international community for decades, two months ago, Kuwait - a sovereign and independent State, a Member of the United Nations - was invaded and occupied by Iraq, another independent, sovereign State and a Member of this Organisation, which, not content with being in flagrant violation of international law and the norms of international coexistence, has gone even further by stripping the Kuwaitis of their nationality on their own territory. Equatorial Guinea rejects this invasion, which was crowned by occupation, and completely supports the Security Council resolutions on the crisis in the Persian Gulf. At the same time we make a firm appeal to Iraq to leave Kuwait unconditionally. In this way, it will respond with gratitude to the United Nations, which in the past expressed support for it when it was occupied by another foreign force. 
Equatorial Guinea supports and welcome the positive steps which have been taken in South Africa – the release of Nelson Mandela and other political prisoners and the start of direct negotiations between the South African authorities and the leaders of the African Congress. We recognize the importance of these actions and the courage of the South African President in his choice of a direction contrary to that usually followed by the apartheid regime.  We therefore hope that the United Nations will follow closely the developments in that country with a view to achieving our common objective of a South Africa free from the system of apartheid and headed by a democratically elected Government.
From this rostrum I appeal to the people and leaders of Liberia to reassess their attitudes and put an end to the fratricidal war which so far has achieved nothing but the unnecessary loss of innocent lives and considerable material damage. This situation is unacceptable, particularly at this critical stage of general economic deterioration, and given the widespread natural and man-made phenomena which pose serious danger for mankind - disease, hunger and illiteracy. 
In the hope that Liberians can subordinate selfish tribal and other interests to higher national patriotic interests, we praise the efforts made to far by other countries of the subregion with a view to restoring peace in Liberia.
With the same objectives and the same fervour we call upon the governments of Chad and of Libya to place the higher interests of their subregion and of Africa above national claims and to accept an international solution to the territorial claims the two countries have prosecuted for several decades.
We welcome the positive steps made with the co-operation of the international community in general and the Secretary-General, in particular towards peaceful settlements of the problem of Cambodia and of Afghanistan. We hope final solutions to those problem will reaffirm the sacred principles of the Charter the restoration of peace, respect for the sovereignty and independence of the countries in question, the right and the freedom of their nationals to return voluntarily to their countries of origin, and the formation of governments and the choice of social, economic and political system of their choosing on a democratic basis.
Although situated on the opposite shore of the Atlantic, Equatorial Guinea is closely following developments in Latin America, because of a long historical tradition. We welcome the responsibility and realise that are guiding Central American leaders, who now see that sincere and direct dialogue is more powerful than the roar of cannon and machine-guns, and that understanding and co-operation are the most effective way of solving problem and socio-economic disputes.
In contrast to that encouraging picture, we regret to note the persistence of certain hotbeds of tension, where violence continues to be the order of the day. We are convinced that the tireless efforts by leaders in the southern hemisphere of the Americas will lead to peaceful and equitable solutions to the problem behind  those hotbeds of violence and of disregard of human rights. Bilateral and subregional treaties and declarations and the restoration and preservation of the identity of Latin American peoples will make a positive contribution to the attainment of these objectives.
Now more than ever, the international community aspires to peace and development, both of which simultaneously constitute cause and effect. But peace and development, while hard to define, can be attained in many and various ways. The urgent need for general and complete disarmament and for an end to the arms race is generally endorsed by the international community. These are the corner-stone of peace and development.
Many inhuman practices have been ended over the centuries as human history has developed. But unfortunately the ancient art of war is still very much on the mind of present generations, which gives rise to the fear and distrust that have motivated the establishment of ideological and military blocs and which impedes the necessary co-operation and improved interdependent relations among peoples and nations.
Now that the cold war has ended, Equatorial Guinea hopes also for an end to the fear and distrust still so evident in the negotiations on the establishment of a new international economic order.
We hope too that, as a hallmark of the new era, the developing countries in general and the least developed among them in particular will have the full support of the international community in reducing the heavy burden of foreign debt and the undervaluing of their commodities, in accordance with the Paris Declaration, the Programme of Action for the 1990s for the benefit of the least developed countries and other bilateral and multilateral instruments adopted previously. 
Equatorial Guinea is concerned at the deterioration of the environment, because we feel this is a grave threat to human survival. We therefore supported the consensus on the convening in 1992 in Brazil of the World Conference on Environment and Development, and have recently established a national commission to examine natural phenomena in this sphere and their impact on human, animal and plant life.
For the first time in the history of the United Nations, leaders from all continents assembled to discuss a subject of enormous importance, a timeless subject decisive for the future of the human race. I am referring to the recent World Summit for Children. That important and unique event, which gave rise to the formulation and planning of important activities and efforts for the survival, protection and development of the child, was nothing less than a recognition of our own reality, and the payment of a debt to generations past. It committed us to bequeath the results of our work to a future generation that will be able to overcome our difficulties and shortcomings. Equatorial Guinea will soon make a modest contribution to consolidating the instruments adopted for the benefit of the child.
I cannot fail on this occasion to express my profound and sincere thanks to each and every friendly country which, directly or indirectly, has assisted and continues to assist Equatorial Guinea in its complex endeavours to achieve a better Equatorial Guinea. We are equally grateful to the entire United Nations system, particularly the United Nations Development Programmes, the United Nations Educational, Scientific and Cultural Organization, the World Health Organization, the United Nations Fund for Population Activities, the United Nations Children's Fund, the Food and Agriculture Organization of the United Nations, the International Labour Organisation, the World Bank, the International Monetary Fund and others, for their assistance and their direct contributions to a wide range of development projects with a direct or indirect impact on improving the life of our people.
She Republic of Equatorial Guinea sincerely welcomes the results of developments in various parts of the world, which have been propelled by the winds of democracy, and which have resulted in the establishment as a preliminary step of unity, peace and justice as national objectives incorporated in our basic law and set as priorities in the political programme adopted by our people. We are aware of the danger of repeating the same errors, of forgetting the past; any institution or society that is resistant to change - which cannot fail to cause phenomena, in time and in space, that run counter to the will of the people - is doomed to disappear as soon as it appears on the scene.
During the period before its independence, Equatorial Guinea experienced the climate of a multi-party system; for obvious reasons, and although it democratically represented the body of opinion, this unfortunately ended in a struggle for political power and a quest for supremacy based on tribal and ethnic criteria, a few years later, having gained national sovereignty. Equatorial Guinea knew the horrors of a single party system whose be-all and end-all was the sanctification of a cult of personality. 
Given that sad experience, we sow perceive the benefits of a return to a multiparty system as the authentic expression and manifestation of democracy. The fact that Equatorial Guinea still has only one political party is not a contradiction and should not be viewed as unwillingness to allow the popular will to express itself. Rather, it represents a preliminary educational and formative phase for the population to ensure that we do not repeat sorry past experience and that we mature in the process and interplay of democracy. In Equatorial Guinea for the time being there may be only one political party, but it is not a single party.
Thus do we perceive and thus are we implementing human rights and fundamental freedoms, which are legally guaranteed in our basic charter. The recent release of many detainees and the total or partial pardons granted to others on 3 August this year are only two out of many examples of the efforts that are being made to restore the dignity of the human being and achieve respect for human rights and freedoms.
In this connection we regret that the analysis and judgement made with regard to the violation of human rights in certain countries does not make use of legal, equitable and universal criteria. In our opinion the lack of functioning democratic institutions and freedom of the press, information and opinion, although such things are fundamental, is not sufficient grounds to determine that those rights are being violated in a given country unless one can also demonstrate that the country is financially able to maintain such infrastructures.
The people of Equatorial Guinea, aware of their past and their present and of the direction they must take to future prosperity, cannot realise their political goals and full development in isolation from the outside world. In carrying out their political programme they therefore attach a special importance to the implementation of a policy of good-neighbourliness and to the establishment of good relations with all countries based on principles of equality and mutual respect. We attach great merit to the policy of international co-operation, provided that such co-operation does not restrict our inalienable rights of freedom and sovereignty. This is evidenced by our continued membership in various bodies and our continued ratification of various international conventions.
In conclusion I should like to state that the United Nations was founded in response to the imbalances and imperfections within the societies that existed 45 years ago. Hence the existence of the United Nations, and the lasting confidence placed in it, continues to be functions of the persistence of imbalances and imperfections in certain societies at the present time.
